Cuyahoga App. No. 92809, 2010-Ohio-3714. Discretionary appeal accepted on Proposition of Law No. I, and briefing shall proceed as to Proposition of Law No. I.
O’Donnell and Cupp, JJ., dissent.
Discretionary appeal accepted on Proposition of Law No. IV; cause held as to that proposition of law for the decision in 2009-1997, State v. Hodge, Hamilton App. No. C-080968; and briefing schedule stayed.
Pfeifer, J., dissents.
Discretionary appeal accepted on Proposition of Law No. VI; cause held as to that proposition of law for the decision in 2009-0477, State v. Dunlap, Cuyahoga App. No. 91165, 2009-Ohio-134; and briefing schedule stayed.
Lundberg Stratton, O’Donnell, and Cupp, JJ., would also accept the appeal on Proposition of Law No. V and hold the cause for the decision in 2009-0477, State v. Dunlap.
Pfeifer, J., dissents as to Proposition of Law No. VT.